UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4534


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

BRIAN JOHNSON,

                 Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
Chief District Judge. (5:09-cr-00307-FL-1)


Submitted:   February 28, 2011             Decided:   March 7, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


G. Ryan Willis, Raleigh, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Jennifer P. May-Parker,
Jane J. Jackson, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Brian Johnson pled guilty to one count of conspiracy

to interfere with commerce by robbery and aiding and abetting,

18 U.S.C. § 1951 & 2 (2006), * and was sentenced to a term of 198

months of imprisonment.        Johnson seeks to appeal his sentence,

arguing   that    the   district       court   incorrectly     increased      his

offense   level   by    two   levels    for    carjacking,    and    failed   to

adequately consider the sentencing factors, 18 U.S.C. § 3553(a)

(2006).     The   government    contends       that   the   appeal   should    be

dismissed based on Johnson’s waiver of appellate rights in his

plea agreement.    We agree, and dismiss the appeal.

           We review a defendant’s waiver of appellate rights de

novo.     United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).    A defendant may waive the right to appeal if the waiver

is knowing and intelligent.            United States v. Amaya-Portillo,

423 F.3d 427, 430 (4th Cir. 2005).             Generally, if the defendant

is fully questioned about the waiver during the plea colloquy,

the waiver is valid and enforceable.             United States v. Johnson,



     *
        A magistrate judge, acting with Johnson’s consent,
conducted the Fed. R. Crim. P. 11 hearing. See United States v.
Osborne, 345 F.3d 281, 285 (4th Cir. 2003) (magistrate judge may
conduct hearing if defendant waives right to enter guilty plea
before district court judge).



                                        2
410 F.3d 137, 151 (4th Cir. 2005).                 We will enforce a valid

waiver if the issue raised on appeal is within the scope of the

waiver.    Blick, 408 F.3d at 168.

            Here,    the   record   reveals   that    Johnson’s      waiver   was

knowing    and    voluntary.     His   challenges     to   his   sentence     are

within the scope of the waiver provision.                We therefore dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and   argument    would   not   aid   the   decisional

process.

                                                                      DISMISSED




                                       3